 1                            UNITED STATES DISTRICT COURT
 2
                                     DISTRICT OF NEVADA
 3

 4
     LESLIE GEORGE,                           ) Case No.: 3:19-CV-00669-RCJ-WGC
 5                                            )
                                              )
                        Plaintiff,            )
 6
                                              )
 7   vs.                                      ) ORDER
                                              )
 8   CARRIE RNA CONCEPTIONS, et al.,          )
                                              )
 9                                            )
                        Defendants.           )
10                                            )
                                              )
11                                            )

12

13
           Before the Court is Plaintiff’s Motion to Withdraw or Dismiss Case (ECF Nos. 3,

14   4). Accordingly,
15         IT IS HEREBY ORDERED Plaintiff’s Motion to Withdraw or Dismiss Case (ECF
16
     Nos. 3, 4) are GRANTED.
17
           IT IS FURTHER ORDERED that the Application for In Forma Pauperis (ECF No.
18

19   1) is DENIED AS MOOT.

20         IT IS FURTHER ORDERED that the Clerk of the Court shall close this case.
21
           IT IS SO ORDERED this 15th day of November, 2019.
22

23

24
                                                ROBERT C. JONES
25

26

27

28
